Exhibit 10.24
EXECUTION COPY






______________________________________________________________________________
______________________________________________________________________________


CLEAN-UP CALL AGREEMENT
between
DITECH FINANCIAL LLC




and
CAPITAL ONE, NATIONAL ASSOCIATION




Dated as of October 10, 2017
______________________________________________________________________________
______________________________________________________________________________






725351871 17540267

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




Page


1.
Definitions..................................................................................................................1

2.
Assumption and Release of Obligation to Exercise Clean-up
Calls.................4

3.
Release of Inducement
Fee...............................................................................5

4.
Reimbursement of Draws on the Letters of
Credit...........................................5

5.
Transfers of
Servicing.......................................................................................7

6.
Servicing
Agreement........................................................................................9

7.
Servicing
Advances..........................................................................................9

8.
Cooperation....................................................................................................10

9.
Reinstatement.................................................................................................10

10.
Third Party
Sales.............................................................................................11

11.
Representations of
Ditech...............................................................................11

12.
Representations of Capital
One......................................................................13

13.
Covenants of Capital
One..............................................................................14

14.
Covenants of
Ditech.......................................................................................14

15.
Conditions to
Effectiveness...........................................................................15

16.
Clean-up Calls and Payment of
Fees.............................................................15

17.
Failure to Execute Agreement by Final
Date.................................................15

18.
No Third-Party
Beneficiaries.........................................................................15

19.
Amendments;
Waivers....................................................................................16

20.
Notices............................................................................................................16

21.
Entire
Agreement............................................................................................16

22.
Severability.....................................................................................................16

23.
Counterparts....................................................................................................16

24.
Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial......................17

25.
Miscellaneous..................................................................................................17

26.
Confidentiality and
Publicity..........................................................................18

27.
No
Offset.........................................................................................................20

28.
No Consequential
Damages............................................................................20

29.
Further
Assurances..........................................................................................20

30.
Other Definitional
Provisions..........................................................................20



Exhibit A    List of MBIA Securitizations and Related Pooling and Servicing
Agreements
Exhibit B    List of Insurance and Reimbursement Agreements
Exhibit C    List of Other Securitizations
Exhibit D    List of Subservicing Transactions
Exhibit E    Sale Assistance







--------------------------------------------------------------------------------






CLEAN-UP CALL AGREEMENT
This CLEAN-UP CALL AGREEMENT (this “Agreement”) is made as of October 10, 2017,
by and between DITECH FINANCIAL LLC, as successor to GREEN TREE SERVICING LLC
(“Ditech”), and CAPITAL ONE, NATIONAL ASSOCIATION, as successor in interest via
merger with NORTH FORK BANK, as successor upon interest via merger with
GREENPOINT BANK (“Capital One”).
RECITALS
WHEREAS, Ditech services certain manufactured housing contracts (the
“Manufactured Housing Contracts”) in connection with the eight series of
GreenPoint Manufactured Housing Contract Pass-Through Certificates set forth on
Exhibit A hereto (the “MBIA Securitizations”), which were issued pursuant to
those certain related Pooling and Servicing Agreements set forth on Exhibit A
hereto (as amended, restated, supplemented or otherwise modified form time to
time, the “Pooling and Servicing Agreements”); and
WHEREAS, Ditech, Capital One, MBIA Insurance Corporation (“MBIA”), GreenPoint
Credit, LLC (“GreenPoint Credit”) and The Bank of New York Mellon Trust Company,
N.A. (the “Trustee”), as successor to JPMorgan Chase Bank, National Association,
successor to Bank One, National Association and First National Bank of Chicago,
are parties to those certain Master Insurance and Reimbursement Agreements and
Insurance and Reimbursement Agreements set forth on Exhibit B hereto (as
amended, restated, supplemented or otherwise modified form time to time, the
“Insurance Agreements”), pursuant to which Ditech agreed to exercise its
optional termination rights (each such optional termination, a “Clean-up Call”)
in its capacity as Servicer (as defined therein) under each Pooling and
Servicing Agreement on the earliest respective date on which the Servicer (as
defined therein) is allowed to do so under such Pooling and Servicing Agreement
(each such date, a “Clean-up Call Date”); and
WHEREAS, Ditech and Capital One are parties to that certain Assignment and
Reimbursement Agreement, dated as of October 7, 2004 (as amended, restated,
supplemented or otherwise modified form time to time, the “Assignment
Agreement”), whereby Ditech agreed, among other items, to reimburse Capital One
for a portion of the amounts drawn under the Letters of Credit (as defined
below); and
WHEREAS, Ditech, Capital One, GreenPoint Credit, Walter and MBIA are parties to
that certain Consent Agreement, dated as of October 7, 2004 (as amended,
restated, supplemented or otherwise modified form time to time, the “Consent
Agreement”); and
WHEREAS, the Insurance Agreements, the Assignment Agreement and the Consent
Agreement (together with the Pooling and Servicing Agreements, the “Operative
Agreements”) provide, among other things, that Ditech will exercise the Clean-up
Calls on the Clean-up Call Dates and reimburse Capital One for certain draws on
letters of credit issued by Capital One under the Pooling and Servicing
Agreements or withdrawals from the Special Account (as defined below)
(collectively, the “Letters of Credit”) that exceed certain thresholds set forth
in the Operative Agreements; and


725351871 17540267

--------------------------------------------------------------------------------





WHEREAS, Ditech, among other things, desires to be irrevocably released from its
obligation to exercise the Clean-up Calls on the Clean-up Call Dates and from
certain related obligations, including its obligation to indemnify and hold
harmless Capital One in the event that Capital One should exercise any of such
Clean-Up Calls in its stead, and to modify the threshold set forth in the
Operative Agreements beyond which Ditech is obligated to reimburse Capital One
for draws on the Letters of Credit, as provided in this Agreement, and Capital
One is willing to agree to the foregoing on the terms set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions, representations and warranties, and mutual covenants and agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which Ditech and Capital One conclusively acknowledge, the
parties hereto hereby agree as follows:


2
725351871 17540267

--------------------------------------------------------------------------------






1.Definitions. In addition to definitions provided for other terms elsewhere in
this Agreement and except as specifically indicated, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms defined):
“Advance Cap” has the meaning specified in Section 7(b).
“Affiliate” With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Arbitrator” has the meaning specified in Section 5(d).
“Assignment Agreement” has the meaning specified in the Recitals.
“Business Day” means any day other than (a) a Saturday or Sunday and (b) a day
on which the New York Stock Exchange, the Federal Reserve Bank of New York or
Capital One is authorized or obligated by law or executive order to be closed.
“Clean-up Call” has the meaning specified in the Recitals.
“Clean-up Call Date” has the meaning specified in the Recitals.
“Closing Date” means, subject to the provisions of Section 17, the time and date
upon which the conditions to effectiveness set forth in Section 15 are
satisfied.
“Consent Agreement” has the meaning specified in the Recitals.
“Consent Letter” means that certain Consent Agreement, dated as of October 10,
2017, by and between MBIA and Capital One.
“Determination Date” means, with respect to any Distribution Date, the third
Business Day prior to the Distribution Date.
“Distribution Date” has the meaning defined in the Pooling and Servicing
Agreements, as applicable.


3
725351871 17540267

--------------------------------------------------------------------------------





“Escrow Agent” means The Bank of New York Mellon, a New York banking
corporation, in its capacity as escrow agent under the Escrow Agreement.
“Escrow Agreement” means that certain Escrow Agreement, dated as of September
13, 2017, by and among Ditech, Capital One and the Escrow Agent.
“Escrow Account” means the escrow account established and maintained at the
Escrow Agent pursuant to and in accordance with the Escrow Agreement.
“Execution Notice” has the meaning specified in the Escrow Agreement.
“Expense Cap” means an amount equal to $200,000 in the aggregate.
“FEMA” means the Federal Emergency Management Agency or any successor agency
thereto.
“Final Date” means 5 p.m (New York City time) on October 10, 2017.
“Independent Third Party” has the meaning specified in Section 5(d).
“Inducement Fee” means an amount equal to the “Escrow Amount” (as defined in the
Escrow Agreement) placed by Ditech into the Escrow Account on September 13, 2017
in accordance with the Escrow Agreement.
“Insurance Agreements” has the meaning specified in the Recitals.
“Interim Servicing Agreement” has the meaning specified in Section 6.
“Letters of Credit” has the meaning specified in the Recitals.
“LOC Cap” has the meaning specified in Section 4(b).
“LOC Reimbursements” means, for each Distribution Date occurring after July 1,
2017 or for any Clean-up Call Date, reimbursements to Capital One for previous
draws or withdrawals on any Letter of Credit related to any MBIA Securitization.
“Manufactured Housing Contracts” has the meaning specified in the Recitals.
“MBIA Consent Amendment” means that certain Second Amendment to Consent
Agreement and Insurance Agreements, dated as of October 10, 2017, by and among
Ditech, Capital One, GreenPoint Credit, Walter and MBIA.


4
725351871 17540267

--------------------------------------------------------------------------------





“MBIA Consent Fee” means the amount set forth in the Consent Letter and which
Capital One shall pay, on or prior to the Closing Date, to MBIA pursuant to the
Consent Letter in order for MBIA to release Ditech from its obligation to
exercise the Clean-up Calls under the Consent Agreement, Insurance Agreements
and any other related agreement.
“MBIA Securitizations” has the meaning specified in the Recitals.
“Natural Disaster” means any Major Disaster Declaration has been designated in
an zip code for “individual assistance” by FEMA pursuant to its internal
guidelines.
“Omnibus Amendment” means that certain Omnibus Amendment to Insurance and
Reimbursement Agreements, dated as of April 3, 2006, by and among MBIA,
GreenPoint Credit, as contract seller, Capital One, as successor in interest to
North Fork Bank, as Class R Certificateholder and Letter of Credit Issuer,
Ditech, as successor in interest to Green Tree Servicing LLC, as servicer, and
the Trustee, as successor in interest to JPMorgan Chase Bank, National
Association.
“Operative Agreements” has the meaning specified in the Recitals.
“Other Securitizations” has the meaning specified in Section 4(a).
“Outstanding Advances” has the meaning specified in Section 5(b).
“P&I Report” has the meaning specified in Section 5(b).
“Person” Any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, national banking
association, unincorporated organization or government or any agency or
political subdivision thereof.
“Pooling and Servicing Agreements” has the meaning specified in the Recitals.
“Protective Advance Report” has the meaning specified in Section 5(b).
“Securitizations” has the meaning specified in Section 4(a).
“Special Account” means the Special Account as defined in Section 2.05(a) of the
Omnibus Amendment.
“Subservicing Transactions” has the meaning specified in Section 4.


5
725351871 17540267

--------------------------------------------------------------------------------






2.    Assumption and Release of Obligation to Exercise Clean-up Calls.
(a)    Contemporaneously with the execution of this Agreement, Capital One, and
Ditech shall execute and deliver that certain Second Amendment to Consent
Agreement and Amendment to Insurance Agreements, dated as of October 10, 2017
(the “Second Amendment”), pursuant to which, upon execution by MBIA and the
Trustee, Capital One, as the Class R Certificateholder, shall irrevocably assume
the obligation to MBIA and, subject to Section 9 hereof, to Ditech, set forth
under each related Insurance Agreement and the Consent Agreement to exercise the
Clean-up Calls with respect to each of the MBIA Securitizations on the
applicable Clean‑up Call Date. Except as set forth in Section 9(a), Capital One
shall be obligated to Ditech to exercise the Clean-up Calls on each related
Clean-up Call Date.
(b)    Except as set forth in Section 9(a), Capital One shall indemnify and hold
harmless Ditech from any and all losses suffered by Ditech that arise directly
as a result of or in connection with Capital One’s failure to take the actions
required of Capital One pursuant to the related Pooling and Servicing Agreement
to exercise any Clean-up Call with respect to such MBIA Securitization within
sixty (60) days of the related Clean-up Call Date, including, but not limited
to, reimbursement for any advances Ditech makes pursuant to the related Pooling
and Servicing Agreement as a result of such failure by Capital One; provided,
however, if Ditech incurs any losses due to Capital One’s failure to exercise
any Clean-up Call on the related Clean-up Call Date that, in the aggregate with
respect to all MBIA Securitizations for which Capital One has failed to exercise
the related Clean-up Call on the related Clean-up Call Date, exceed $25,000,
Capital One shall reimburse Ditech for any such costs and expenses that exceed
$25,000; provided, further, that if Capital One fails to exercise any Clean-up
Call within sixty (60) days of the related Clean-up Call Date, Capital One shall
be solely responsible for all losses suffered by Ditech in connection therewith,
subject to the last sentence of this Section 2(b). Notwithstanding the
foregoing, if Capital One fulfills each of its obligations under the related
Pooling and Servicing Agreement with respect to exercising any Clean-up Call on
the related Clean-up Call Date but such Clean-up Call is not consummated,
Capital One shall not be required to reimburse or indemnify Ditech for any
losses it incurs due to the failure of the Clean-up Call to be consummated. For
the avoidance of doubt, the reimbursement of any advances by Capital One to
Ditech under this Section 2(b) shall not be counted towards the Advance Cap.
Notwithstanding the foregoing, Capital One’s cumulative liability to Ditech for
any and all claims (including indemnification claims) arising out of or relating
to this Agreement shall not exceed $36,500,000.
(c)    Except as set forth in Section 9(a), in connection with Capital One’s
assumption of the obligation to exercise the Clean-up Calls on the related
Clean-up Call Dates,


6
725351871 17540267

--------------------------------------------------------------------------------





Ditech’s obligation to Capital One to exercise the Clean‑up Calls under any
Operative Agreement is hereby terminated.

3.    Release of Inducement Fee. Upon the effectiveness of this Agreement
pursuant to Section 15 and in accordance with Section 17 hereof, Ditech shall
execute and deliver an Execution Notice to the Escrow Agent in accordance with
the terms of the Escrow Agreement and thereby cause (upon the Escrow Agent’s
receipt of an Execution Notice from Capital One) the release of the Inducement
Fee to Capital One, whereupon any limited and contingent interest of Ditech
therein shall be deemed terminated, and Ditech shall (and shall be deemed to)
have disclaimed any and all interest therein, contingent or otherwise.

4.    Reimbursement of Draws on the Letters of Credit.
(a)    Upon the effectiveness of this Agreement pursuant to Section 15 and in
accordance with Section 17, Ditech’s obligation to reimburse Capital One for
draws on the Letters of Credit arising on or after the date of such
effectiveness related to the MBIA Securitizations, the other manufactured
housing securitizations set forth on Exhibit C hereto (the “Other
Securitizations”) and the manufactured housing transactions set forth on Exhibit
D hereto (the “Subservicing Transactions” and, together with the MBIA
Securitizations and the Other Securitizations, the “Securitizations”) pursuant
to Section 2(a) of the Assignment Agreement is hereby terminated (other than as
explicitly set forth in Section 4(b)).         
(b)    Upon the effectiveness of this Agreement pursuant to Section 15 and in
accordance with Section 17 hereof, Ditech shall, with respect to the MBIA
Securitizations, reimburse Capital One for the amount drawn on the related
Letters of Credit in excess of $17,000,000 in the aggregate (as such amount is
adjusted from time to time in accordance with Sections 4(c) and 5(e), the “LOC
Cap”) during the period commencing on July 1, 2017 through and including the
last Clean-up Call Date with respect to the MBIA Securitizations. Losses on any
Manufactured Housing Contract occurring on or after the first day of the month
in which the related Clean-up Call Date will occur will not be included as a
loss in the calculation of the LOC Cap. For the avoidance of doubt, (i) upon the
effectiveness of this Agreement pursuant to Section 15 and in accordance with
Section 17 hereof, Ditech’s reimbursement obligations pursuant to Section 2(a)
of the Assignment Agreement for draws arising on or after the date of
effectiveness of this Agreement with respect to any Letters of Credit relating
to the Other Securitizations and the Subservicing Transactions are hereby
terminated and (ii) any other obligations of Ditech under the Assignment
Agreement shall, except as specifically terminated herein, remain in full force
and effect, in accordance with the terms thereof.


7
725351871 17540267

--------------------------------------------------------------------------------





(c)    Capital One and Ditech agree that any losses on any Manufactured Housing
Contract resulting from the related manufactured home being destroyed or damaged
by any Natural Disaster occurring on or after August 23, 2017 shall not be
included in the calculation of amounts drawn on the Letters of Credit as
compared to the LOC Cap so long as the related Manufactured Housing Contract was
not one-hundred twenty (120) days or more delinquent on the date subsequent to
August 23, 2017 that the related zip code was designated as a Natural Disaster. 
Notwithstanding the foregoing, this provision shall not relieve Ditech from any
liability it would otherwise incur as servicer under the terms of the related
Pooling and Servicing Agreement, including any liability for failure to cause to
be maintained any insurance (including fire and extended coverage insurance and
flood insurance if applicable) in accordance with the terms of the related
Pooling and Servicing Agreement, and any losses resulting from any such failure
shall not be excluded from the calculation of amounts drawn on the Letters of
Credit per the previous sentence. In addition, any LOC Reimbursements shall
reduce the cumulative amount drawn on the related Letters of Credit as compared
to the LOC Cap.
(d)    Ditech will provide Capital One with a separate report each month setting
forth the monthly and cumulative amounts of losses resulting from any Natural
Disaster, the monthly and cumulative amounts of LOC Reimbursements and the
monthly and cumulative amount of losses that apply toward the LOC Cap.    
(e)    For the avoidance of doubt, any amounts paid by Capital One in connection
with the exercise of the Clean-up Calls shall not be considered a loss for
purposes of the LOC Cap.
(f)    Ditech shall reimburse Capital One for draws on the Letters of Credit
with respect to the MBIA Securitizations that exceed the LOC Cap on each
Distribution Date for such draws that exceed the LOC Cap and which occurred
prior to the related Determination Date.
(g)    Capital One and Ditech agree and acknowledge that Walter Investment
Management Corp. has no current obligation to Capital One under any Operative
Agreement, guarantee or any other agreement, related, in each case, to (i) the
exercise of the Clean-up Calls or (ii) the Letters of Credit.

5.    Transfers of Servicing.
(a)    If requested by Capital One after the Closing Date, Ditech shall transfer
the servicing rights and/or the servicing with respect to any or all of the
Securitizations prior to the exercise of any related clean-up calls, to a third
party servicer designated by Capital One; provided, however, that any such
transfer shall, as a condition to the effectiveness thereof, be subject to the
receipt of any necessary approvals or consents required to be obtained under the
Operative


8
725351871 17540267

--------------------------------------------------------------------------------





Agreements or any other applicable agreements; provided, further, that Capital
One shall be solely responsible for all costs incurred by Ditech in connection
with this Section 5(a), subject to the Expense Cap. For the avoidance of doubt,
the foregoing shall not be construed as limiting any rights that Capital One may
already have with respect to any Securitization. After the date on which
servicing is transferred pursuant to a request by Capital One under this Section
5(a), Ditech’s obligations under the terms of each applicable Pooling and
Servicing Agreement to pay any auction agent fees, broker dealer fees or any
other fees and expenses of a third party shall be terminated and Capital One or
the successor servicer shall assume such obligations and be solely responsible
for the payment of any and all such fees or expenses. In connection with any
such transfer Ditech shall provide customary representations and
indemnifications to Capital One or its designee regarding the servicing rights
(if applicable) and the prior servicing by Ditech of the applicable manufactured
housing contracts, including but not limited to those set forth on Exhibit E.
(b)    In connection with any such transfer of servicing with respect to the
Securitizations prior to the exercise of the related Clean-up Call, Capital One
or the successor servicer shall reimburse Ditech for (1) all outstanding
advances made by Ditech in accordance with the terms of the applicable Pooling
and Servicing Agreement and reimbursable to Ditech thereunder (collectively, the
“Outstanding Advances”) and (2) any accrued and unpaid servicing fees with
respect to the related Manufactured Housing Contracts owed to Ditech pursuant to
the terms of the applicable Pooling and Servicing Agreement. Outstanding
Advances consisting of principal and interest advances shall be set forth in a
final remittance report (each, a “P&I Report”). Outstanding Advances consisting
of protective advances shall be set forth in a separate report, along with
customary documentation evidencing such Outstanding Advances (each, a
“Protective Advance Report”). Capital One’s obligation to reimburse Ditech for
Outstanding Advances shall be subject to Capital One’s receipt and approval, in
its reasonable good faith discretion, of the related P&I Report and/or
Protective Advance Report.
(c)    In connection with any such transfer of servicing prior to the exercise
of the Clean-up Call, Capital One shall pay Ditech (1) the fair market value of
the servicing rights, if such servicing rights relate to the MBIA
Securitizations or the Other Securitizations, as determined on the date that
such servicing rights are transferred and (2) subject to the Expense Cap, for
any Securitization, the reasonable and customary out-of-pocket expenses incurred
by Ditech in the transfer of the servicing rights to a third party. The amounts
owed to Ditech (i) pursuant to Section 5(c)(1) hereof shall be paid by Capital
One on the date that such servicing rights are transferred and (ii) pursuant to
Section 5(c)(2) hereof shall be paid by Capital One within five (5) Business
Days upon Capital One’s receipt from Ditech of a final invoice of such expenses.


9
725351871 17540267

--------------------------------------------------------------------------------





(d)    Ditech and Capital One shall negotiate the amounts to be paid to Ditech
pursuant to the preceding Section 5(c)(1) prior to any such transfer of
servicing. If Ditech and Capital One cannot come to terms on the appropriate
fair market value of the servicing rights, they shall appoint, in their good
faith and reasonable discretion, an industry-recognized independent third party
(the “Independent Third Party”) to determine, in its sole discretion, the fair
market value of the applicable servicing rights. Capital One and Ditech agree to
appoint MountainView Financial Solutions as such Independent Third Party. If
MountainView Financial Solutions is unable or unwilling to act as the
Independent Third Party, then Ditech and Capital One shall appoint another
person as Independent Third Party. If Capital One and Ditech cannot come to an
agreement on such Independent Third Party or an Independent Thirty Party cannot
otherwise be engaged for such purpose, they each shall appoint, in their good
faith and reasonable discretion, an Independent Third Party, and the Independent
Third Parties chosen by Capital One and Ditech shall promptly consult with one
another and together shall select an Independent Third Party to serve as the
arbitrator (the “Arbitrator”). The Arbitrator, in its sole discretion, shall
then determine the fair market value of the applicable servicing rights.
(e)    If the servicing is to be transferred on less than all of the MBIA
Securitizations prior to the related Clean-up Call Date for any such MBIA
Securitization, then Capital One and Ditech will use commercially reasonable
efforts to determine the projected draws on the Letter of Credit from the
servicing transfer date to the anticipated Clean-up Call Date for the related
MBIA Securitizations to be transferred (the “LOC Draws”).  The LOC Cap will be
reduced by an amount equal to such projected LOC Draws on the date of the
transfer of such servicing.  If Ditech and Capital One cannot come to terms on
the projected amount of such LOC Draws, they shall appoint, in their good faith
and reasonable discretion, an Independent Third Party to determine, in its sole
discretion, the projected amount of the applicable LOC Draws. Capital One and
Ditech agree to appoint MountainView Financial Solutions as such Independent
Third Party. If MountainView Financial Solutions is unable or unwilling to
determine the projected amount of the applicable LOC Draws, then Ditech and
Capital One shall appoint another person to act as Independent Third Party. If
Capital One and Ditech cannot come to an agreement on such Independent Third
Party or an Independent Thirty Party cannot otherwise be engaged for such
purpose, they each shall appoint, in their good faith and reasonable discretion,
an Independent Third Party, and the Independent Third Parties chosen by Capital
One and Ditech shall promptly consult with one another and together shall select
an Arbitrator. The Arbitrator, in its sole discretion, shall then determine the
projected amount of the applicable LOC Draws.
(f)    Ditech may sell the servicing rights (to the extent that it owns such
servicing rights) and/or transfer the servicing with respect to any or all of
the Securitizations to a third party at any time prior to the exercise of the
related Clean‑up Calls for such Securitizations; provided,


10
725351871 17540267

--------------------------------------------------------------------------------





however, that as a condition to the effectiveness of such sale or transfer,
Ditech shall obtain the prior written consent of Capital One, which shall be
granted or withheld in Capital One’s sole discretion, and shall obtain all of
the consents or approvals required by, and the proposed transaction shall meet
any other conditions set forth in, any Operative Agreement or any other
applicable agreement; provided, further, that Ditech shall be solely responsible
for all costs incurred in connection with this Section 5(f) (including any costs
and expenses of Capital One) and any such costs shall not be subject to the
Expense Cap. Notwithstanding the foregoing, if Capital One fails to take the
actions required of Capital One pursuant to the related Pooling and Servicing
Agreement to exercise any Clean-up Call with respect to any MBIA Securitization
within sixty (60) days of the related Clean-up Call Date, Ditech can sell and/or
transfer the servicing rights with respect to such MBIA Securitization without
the consent of Capital One, but subject to Ditech obtaining all of the other
consents or approvals required by, and the proposed transaction meeting any
other conditions set forth in, any Operative Agreement or any other applicable
agreement .

6.    Servicing Agreement. Contemporaneously with the execution of this
Agreement, Ditech and Capital One shall enter into a mutually agreeable
subservicing agreement (the “Interim Servicing Agreement”) to provide for the
servicing of the Manufactured Housing Contracts after the exercise of each
Clean-up Call.
7.    Servicing Advances.
(a)    Subject to Section 7(b), Capital One or its designee shall reimburse
Ditech, upon the exercise of the related Clean‑up Call, for any and all
Outstanding Advances, which are outstanding at the applicable cut-off date for
such Clean-up Call. Capital One’s obligation to reimburse Ditech for such
Outstanding Advances shall be subject to Capital One’s receipt and approval, in
its reasonable good faith discretion, of the related P&I Report and/or
Protective Advance Report as described in Section 5(b).
(b)    Notwithstanding the foregoing or anything in the Pooling and Servicing
Agreements or any related agreements, the maximum amount of Outstanding Advances
that Ditech shall be reimbursed for by Capital One pursuant to the exercise of
the Clean-up Calls shall not exceed $6,375,000 in the aggregate for all MBIA
Securitizations (the “Advance Cap”). All amounts paid to Ditech on any Clean-up
Call Date in respect of Outstanding Advances whether through the final
distribution under the related Pooling and Servicing Agreement or the clean up
call payment made CapOne shall be applied toward the Advance Cap. For the
avoidance of doubt, the parties agree that (i) any amounts received by the
Servicer with respect to a Manufactured Housing Contract related to an MBIA
Securitization in the calendar month prior to the month in which the related
Clean Up Call Date occurs may be used by the Servicer to reimburse itself for
any related Outstanding Advances in accordance with the related Pooling and
Servicing Agreement (and for the avoidance


11
725351871 17540267

--------------------------------------------------------------------------------





of doubt such amounts shall not count against the Advance Cap), (ii) the
Servicer may reimburse itself for any Outstanding Advances related to
Manufactured Housing Contracts that are liquidated in the calendar month prior
to the month in which the related Clean Up Call Date occurs solely out of
collections received in such prior calendar month, in accordance with the
related Pooling and Servicing Agreement (and for the avoidance of doubt such
amounts shall not count against the Advance Cap), (iii) the Servicer shall not
otherwise use any amounts received pursuant to the exercise of a Clean Up Call
or any other amounts available in connection with the termination of the related
trust on the Clean Up Call Date to reimburse itself for any Outstanding
Advances, but rather will invoice Capital One for all  Outstanding Advances as
of the first day of the calendar month in which such Clean Up Call Date occurs
(which have not otherwise been reimbursed prior to such  Clean Up Call Date) for
reimbursement in accordance with this Section 7 and (iv) any Outstanding
Advances with respect to the Manufactured Housing Contracts related to an MBIA
Securitization made on or after the first day of the calendar month in which the
related Clean Up Call Date occurs shall not be reimbursed pursuant to this
Section 7 and the Servicer shall not reimburse itself for any Outstanding
Advances using amounts collected after the first day of the calendar month in
which the related Clean Up Call Date occurs.

8.    Cooperation
(a)    Subject to the Expense Cap, Capital One shall reimburse Ditech for the
reasonable and documented out-of-pocket due diligence costs that Ditech has
incurred in connection with the transactions contemplated by this Agreement.
Capital One shall pay such reimbursement to Ditech within five (5) Business Days
upon Capital One’s receipt from Ditech of a final invoice of such costs.
(b)    Ditech and any agents thereof shall cooperate with Capital One and its
agents to the best of their abilities to provide any assistance that is
requested by Capital One that is reasonable in order to consummate the
transactions contemplated by this Agreement. Subject to the Expense Cap, Capital
One shall reimburse Ditech for any reasonable out-of-pocket costs and expenses
Ditech incurs in connection with any such assistance.
(c)    Ditech shall also provide Capital One or any back-up or successor
servicer designated by Capital One with any reasonable requested assistance
requested by Capital One related to the transfer or potential transfer or sale
of the manufactured housing contracts related to the Securitizations or the
servicing rights and/or servicing with respect thereto. Such assistance shall
include, among other things, providing the monthly servicing data tapes in a
form similar to the data tapes that have been provided to Capital One with
respect to the Securitizations. In addition to any other fees and expenses
payable by Capital One in connection with a servicing transfer as set forth
herein, Capital One shall reimburse Ditech for any reasonable out-of-pocket
costs and


12
725351871 17540267

--------------------------------------------------------------------------------





expenses Ditech incurs in connection with providing any assistance to Capital
One or a successor servicer as provided in this Section 8(c).
(d)    Capital One shall be solely responsible for any fees and expenses of any
back-up servicer engaged by Capital One.

9.    Reinstatement.
(a)    Notwithstanding anything else herein to the contrary, if Ditech becomes a
debtor in a bankruptcy proceeding or otherwise becomes subject to any other type
of receivership or insolvency proceeding, and as a result thereof, the
Inducement Payment is subsequently avoided or otherwise required to be returned
to Ditech or Ditech’s estate due to its classification as a preference under 11
U.S.C. § 547, a fraudulent transfer under 11 U.S.C. § 548 or under any other
theory of recovery, Ditech’s liability to Capital One for the failure to
exercise any Clean-up Call shall be deemed to have continued in existence as if
the release of Ditech’s and Walter’s respective obligations contemplated by this
Agreement or the Second Agreement had never occurred, Ditech’s obligations under
Section 2(a) of the Assignment Agreement shall be reinstated and Capital One’s
obligations pursuant to Section 2(b) shall be terminated. Without limiting the
generality of the foregoing, Capital One shall be entitled to assert the full
amount of any claims and any and all of its rights, powers and remedies in any
bankruptcy, insolvency or other proceeding of Ditech with respect to any such
amount of the Inducement Payment that is recovered by or for Ditech or Ditech’s
estate; provided, however, that any such claims shall be subject to any and all
defenses available to Ditech and Walter that are unrelated to the enforceability
of the reinstatement set forth in this Section 9.
(b)    Notwithstanding the foregoing, Capital One’s obligation to MBIA to
exercise the Clean-up Calls on the respective Clean-up Call Dates for any of the
MBIA Securitizations shall not be effected by any reinstatement pursuant to
Section 9(a).

10.    Third Party Sales. If Capital One desires to sell any Manufactured
Housing Contracts it acquires in connection with any Clean-up Call with respect
to the MBIA Securitizations in a competitive bidding process, Capital One shall
use commercially reasonable efforts to permit Centerbridge Partners, L.P. to
review and bid on any such Manufactured Housing Contracts in accordance with the
bidding process specified by Capital One for such sale; provided, however, that
Capital One shall have no obligation to sell any such Manufactured Housing
Contracts to Centerbridge Partners, L.P., even if it is the highest bidder.

11.    Representations of Ditech.
Ditech hereby represents and warrants to Capital One that, as to itself as of
the Closing Date:


13
725351871 17540267

--------------------------------------------------------------------------------





(a)    Due Organization and Authority. It is a corporation, duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has all licenses necessary to carry on its business as now being conducted
and it is licensed, qualified and in good standing in the states where the
applicable Manufactured Housing Contracts are located if the laws of such states
require licensing or qualification in order to conduct business of the type
conducted by it, including all required servicing licenses. It has corporate
power and authority to execute and deliver this Agreement and to perform in
accordance herewith; the execution, delivery and performance of this Agreement
by it and the consummation of the transactions contemplated hereby have been
duly and validly authorized. This Agreement evidences the legal, valid, binding
and enforceable obligation of it, subject to applicable law except as
enforceability may be limited by (i) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors and (ii) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law. All requisite
corporate action has been taken by it to make this Agreement valid and binding
upon it in accordance with the terms of this Agreement.
(b)    No Consent Required. No consent, approval, authorization or order is
required for the transactions contemplated by this Agreement from any court,
governmental agency or body, or federal or state regulatory authority having
jurisdiction over it or, if required, such consent, approval, authorization or
order has been or will, prior to the Closing Date, be obtained.
(c)    No Conflicts. The consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of its limited
liability company agreement or result in the breach of any term or provision of,
or conflict with or constitute a default under or result in the acceleration of
any obligation under, any agreement, indenture or loan or credit agreement or
other instrument to which it or its property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which it or
its property is subject.
(d)    Litigation. As of the Closing Date, there is no litigation, proceeding or
governmental investigation existing or pending or to its knowledge threatened,
or any order, injunction, decree or settlement agreement outstanding against or
relating to it which may draw into question the validity of this Agreement or
which may impair the ability of it to perform its obligations under this
Agreement.
(e)    Compliance with Laws. As of the Closing Date, it has not violated and
will not violate any applicable law, regulation, ordinance, order, injunction,
decree or settlement agreement, or any other requirement of any governmental
body or court, which may materially affect this Agreement, its obligations
hereunder or any of the applicable Manufactured Housing Contracts.


14
725351871 17540267

--------------------------------------------------------------------------------





(f)    Arm’s Length Transaction. Ditech is a sophisticated counterparty and its
offer and decision to enter into this Agreement is based upon its own
independent expert evaluations of materials deemed relevant by Ditech and its
agents together with such records as are generally available to the public from
local, county, state and federal authorities, record-keeping offices and courts
(including, without limitation, any bankruptcy courts in which any mortgagors,
guarantor or surety, if any, may be subject to any pending bankruptcy
proceedings), as Ditech deemed necessary, proper or appropriate in order to make
a complete informed decision with respect to this transaction. Ditech has not
relied in entering into this Agreement upon any oral or written information from
Capital One, or any of its employees, affiliates, agents, legal counsel or other
representatives. Accordingly, this Agreement, the other agreements referenced
herein, and the transactions contemplated hereby and thereby, including, without
limitation, Capital One’s rights in and to (and interest in) the Inducement Fee,
are the product of good faith negotiations and constitute arm’s-length
transactions, and Ditech’s obligations and transfers incurred and made in
connection therewith, including, without limitation, as to the Inducement Fee,
will be made in return for reasonably equivalent value, fair consideration, and
fair value within the meaning of any applicable federal (including the
Bankruptcy Code) or state fraudulent transfer or similar avoidance statute or
other law.
(g)    No Defaults. Except as disclosed in writing by Ditech and acknowledged by
Capital One, it is not in default under any agreement, contract, instrument or
indenture to which it is a party or by which it (or any of its assets) is bound,
which default would have a material adverse effect on its ability to perform
under this Agreement, nor has any event occurred which, with the giving of
notice, the lapse of time or both, would constitute a default under any such
agreement, contract, instrument or indenture that would have a material adverse
effect on its ability to perform its obligations under this Agreement.
(h)    Servicing. The Servicer has serviced the manufactured housing contracts
and other assets subject to each Securitization in compliance with the terms of
the related agreements and all applicable laws, rules and regulations.
(i)    Information Delivery. The information delivered in writing by Ditech to
Capital One with respect to outstanding advances and the servicing fields on the
servicer data tape, in each case with respect to the Manufactured Housing
Contracts, are true and correct in all material respects. For the avoidance of
doubt, the parties acknowledge and agree that Ditech is making no
representations or warranties with respect to the origination fields on the
servicer data tape or otherwise or the contents of the collateral files with
respect to the Manufactured Housing Contracts.

12.    Representations of Capital One. Capital One hereby represents and
warrants to Ditech that, as to itself as of the Closing Date:


15
725351871 17540267

--------------------------------------------------------------------------------





(a)    Due Organization and Authority. It is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States and has all licenses necessary to carry on its business as now being
conducted and it is licensed, qualified and in good standing in the states where
the applicable Manufactured Housing Contracts are located if the laws of such
states require licensing or qualification in order to conduct business of the
type conducted by it, including, if applicable, all required servicing licenses.
It has corporate power and authority to execute and deliver this Agreement and
to perform in accordance herewith; the execution, delivery and performance of
this Agreement by it and the consummation of the transactions contemplated
hereby have been duly and validly authorized. This Agreement evidences the
legal, valid, binding and enforceable obligation of it, subject to applicable
law except as enforceability may be limited by (i) bankruptcy, insolvency,
liquidation, receivership, moratorium, reorganization or other similar laws
affecting the enforcement of the rights of creditors and (ii) general principles
of equity, whether enforcement is sought in a proceeding in equity or at law.
All requisite corporate action has been taken by it to make this Agreement valid
and binding upon it in accordance with the terms of this Agreement.
(b)    No Consent Required. No consent, approval, authorization or order is
required for the transactions contemplated by this Agreement from any court,
governmental agency or body, or federal or state regulatory authority having
jurisdiction over it or, if required, such consent, approval, authorization or
order has been or will, prior to the Closing Date, be obtained.
(c)    No Conflicts. The consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of its
operating agreement or result in the breach of any term or provision of, or
conflict with or constitute a default under or result in the acceleration of any
obligation under, any agreement, indenture or loan or credit agreement or other
instrument to which it or its property is subject, or result in the violation of
any law, rule, regulation, order, judgment or decree to which it or its property
is subject.
(d)    Litigation. As of the Closing Date, there is no litigation, proceeding or
governmental investigation existing or pending or to its knowledge threatened,
or any order, injunction, decree or settlement agreement outstanding against or
relating to it which may draw into question the validity of this Agreement or
which may impair the ability of it to perform its obligations under this
Agreement.
(e)    Compliance with Laws. As of the Closing Date, it has not violated and
will not violate any applicable law, regulation, ordinance, order, injunction,
decree or settlement agreement, or any other requirement of any governmental
body or court, which may materially affect this Agreement, its obligations
hereunder or any of the applicable Manufactured Housing Contracts.


16
725351871 17540267

--------------------------------------------------------------------------------





(f)    Diligence; No Reliance. Capital One is a sophisticated investor and
Capital One’s offer and decision to enter into this Agreement is based upon its
own independent expert evaluations of its due diligence and other materials
deemed relevant by Capital One and its agents together with such records as are
generally available to the public from local, county, state and federal
authorities, record-keeping offices and courts (including, without limitation,
any bankruptcy courts in which any mortgagors, guarantor or surety, if any, may
be subject to any pending bankruptcy proceedings), as Capital One deemed
necessary, proper or appropriate in order to make a complete informed decision
with respect to this transaction. Capital One acknowledges that it has had the
opportunity to conduct appropriate due diligence with respect to this
transaction.
(g)    No Defaults. It is not in default under any agreement, contract,
instrument or indenture to which it is a party or by which it (or any of its
assets) is bound, which default would have a material adverse effect on its
ability to perform under this Agreement, nor has any event occurred which, with
the giving of notice, the lapse of time or both, would constitute a default
under any such agreement, contract, instrument or indenture that would have a
material adverse effect on its ability to perform its obligations under this
Agreement.

13.    Covenants of Capital One. Capital One hereby covenants and agrees with
Ditech that, notwithstanding anything else to the contrary, that its obligation
under the Second Amendment (A) to exercise the Clean-up Call under the Pooling
and Servicing Agreements, in both its capacity as an assignee of the servicer
and as the Class R certificateholder, may not be sold, conveyed, assigned or
transferred to any party without the prior written consent of Ditech (provided
that the foregoing shall not be construed to limit Capital One’s ability to
designate another party to purchase or otherwise take title to any assets upon
the consummation of the Clean-up Call).

14.    Covenants of Ditech.
(a)    Notices. On and after the Closing Date, Ditech covenants and agrees to
deliver to Capital One the monthly reports and the notices that the pool
scheduled principal balance is less than 10% of the related cut-off date
principal balance with respect to each MBIA Securitization at the same time the
foregoing are provided to the related trustee.
(b)    Clean-up Calls. On and after the Closing Date, Ditech hereby irrevocably
waives its right to, as servicer, and covenants and agrees not to, exercise its
optional termination rights under Section 10.01(a)(ii) of each Pooling and
Servicing Agreement or any other Operative Agreement (except to the extent
previously assigned to Capital One (as successor to GreenPoint Bank).


17
725351871 17540267

--------------------------------------------------------------------------------





(c)    MBIA Expenses. Ditech hereby covenants and agrees that, promptly upon
request from Capital One, it shall reimburse Capital One for up to $10,000 of
MBIA’s legal fees that Capital One has reimbursed MBIA for pursuant to the
Consent Letter.

15.    Conditions to Effectiveness. Notwithstanding anything herein to the
contrary, this Agreement shall not become effective unless and until:
(a)    The MBIA Consent Amendment shall have been executed and delivered by all
the parties thereto.
(b)    The Consent Letter shall have been executed and delivered by all the
parties thereto.
(c)    The Interim Servicing Agreement shall have been executed and delivered by
Ditech and Capital One.

16.    Clean-up Calls and Payment of Fees. On and after the Closing Date, (a)
Capital One shall be solely responsible for preparing any notices, opinions,
plans of liquidation or other documents required by the Pooling and Servicing
Agreements in connection with the exercise of each Clean-up Call; and (b) all
fees and expenses related to the exercise of any Clean-up Call shall be borne
solely by Capital One (and any such fees and expenses shall not be subject to
the Expense Cap); provided, however, that the foregoing shall not relieve Ditech
from obligations to deliver any notices under the Pooling and Servicing
Agreements that are required, pursuant to the terms of such Pooling and
Servicing Agreements, to be performed solely by the servicer in connection with
a Clean-Up Call.
For the avoidance of doubt, the parties acknowledge and agree that, pursuant to
the Pooling and Servicing Agreements, (i) all of the assets of each trust fund,
including any liquidated contracts and related deficiencies (other than assets
that will be converted to cash prior to the final Distribution Date), will be
sold to Capital One or its designee pursuant to the Clean-up Call and (ii)
Ditech will not own any servicing rights with respect to any Manufactured
Housing Contracts or other assets purchased in connection with the exercise of
the Clean-up Call.


Ditech shall provide customary representations and indemnifications to Capital
One or its designee with respect to the transferred servicing rights and prior
servicing of the related manufactured housing contracts in connection with each
Clean-up Call of the MBIA Securitizations, including but not limited to those
set forth on Exhibit E.



17.    Failure to Execute Agreement by Final Date. If the conditions to
effectiveness set forth in Section 15 hereof have not been satisfied on or prior
to the Final Date, this Agreement


18
725351871 17540267

--------------------------------------------------------------------------------





shall terminate and shall not become effective or binding upon the parties
hereto, and the funds in the Escrow Account shall be released to Ditech.

18.    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their successors and permitted assigns, and nothing
herein expressed or implied shall give or be construed to give to any person,
other than the parties hereto and such successors and permitted assigns, any
legal or equitable rights hereunder.

19.    Amendments; Waivers. No amendment to or waiver of any provision of this
Agreement shall be effective unless it shall be in writing and signed by the
parties hereto. Any of the terms and conditions of this Agreement may be waived
in writing at any time by the party entitled to the benefits thereof.

20.    Notices. All notices, consents, approvals or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by telecopy, or sent, postage prepaid, by registered,
certified or express mail, electronic mail or reputable overnight courier
service and shall be deemed given when so delivered by hand or telecopied (but
only if receipt thereof is acknowledged or if a confirming copy is delivered or
sent within one (1) Business Day thereafter by any other means of delivery
permitted by this Section 20), or if mailed, three (3) Business Days after
mailing (one (1) Business Day in the case of express mail or reputable overnight
courier service), as follows:
if to Capital One:
Capital One, National Association
1680 Capital One Drive
McLean, VA 22102
Attention: Charles Fendig
Facsimile: 703-720-2313
if to Ditech:
Ditech Financial LLC
1100 Virginia Drive, Suite 100A
Fort Washington, Pennsylvania 19034
Attention: General Counsel



19
725351871 17540267

--------------------------------------------------------------------------------





or to such other address as shall be furnished in writing by such party;
provided, that any notice from a party changing any of the addresses set forth
above shall be effective and deemed given only upon its receipt by the other
party.

21.    Entire Agreement. This Agreement contains the entire agreement between
the parties relating to the subject matter hereof and supersedes all previous
oral statements and other writings with respect thereto.

22.    Severability. If any provision of this Agreement or the application of
any such provision to any person or circumstance shall be held invalid, illegal
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

23.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF), any electronic signature complying with the U.S. federal ESIGN Act of
2000, e.g. www.docusign.com, or by facsimile transmission shall be as effective
as delivery of a manually executed original counterpart of this Agreement.

24.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a)    This Agreement shall be governed by the laws of the State of New York
without giving effect to the conflict of law principles thereof, except for
Section 5-1401 of the General Obligations Law of the State of New York.
(b)    Each party irrevocably and unconditionally submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement.
(c)    EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON
ACCOUNT OF ITS PLACE OF RESIDENCE OR DOMICILE AND IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY SUMMONS AND COMPLAINT AND ANY OTHER PROCESS BY THE MAILING OF
COPIES OF SUCH PROCESS TO IT AT ITS


20
725351871 17540267

--------------------------------------------------------------------------------





RESPECTIVE ADDRESS SPECIFIED HEREIN. EACH PARTY HEREBY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECTION 26 SHALL AFFECT THE RIGHT OF EITHER
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(d)    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

25.    Miscellaneous.
(a)    Should any provision of this Agreement require judicial interpretation,
it is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
person by reason of the rule of construction that a document is to be construed
more strictly against the person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.
(b)    The headings in this Agreement are for convenience of reference only and
shall not affect the interpretation or construction of this Agreement.
(c)    The parties agree that this Agreement does not create any rights or
benefits to any third party including, but not limited to, the certificate
holders or trustee under any MBIA Securitization.

26.    Confidentiality and Publicity.
(a)    General. Each of Ditech and Capital One (each being each referred to as a
“Recipient Party”) will, and will to cause its Affiliates, directors, officers,
employees, agents and advisors (collectively, “Representatives”) to hold, in
strict confidence from any Person (other than any such Representatives as
provided hereunder), all Confidential Information of the other (the “Protected
Party”) furnished to it by the Protected Party or such Protected Party’s
Representatives, or to which such Recipient Party otherwise has obtained access,
in connection with this Agreement or the transactions contemplated hereby. A
Recipient Party may disclose Confidential Information of the Protected Party to
only those Representatives of the Recipient Party who have a legitimate reason
to know such information for purposes of performing this Agreement and
prospective purchasers or successor servicers or back-up servicers of the
manufactured housing contracts or related assets


21
725351871 17540267

--------------------------------------------------------------------------------





or the servicing rights or servicing thereof, and who have agreed in writing,
prior to receipt of such information, to hold such Confidential Information in
strict confidence in accordance with the terms of this Section 26. In any event,
the Recipient Party shall be responsible for any disclosure of the Confidential
Information of the Protected Party by its Representatives in violation of the
terms of this Section 26.


(b)    Confidential Information. For purposes of this Agreement, a Protected
Party’s “Confidential Information” or “Confidential Information” of a Protected
Party means (in whatever medium), as to that Protected Party, all trade secrets
and other confidential and/or proprietary information of such Protected Party or
any of its Affiliates, including information derived from reports, transaction
data, investigations, research, work in progress, codes, marketing and sales
programs, financial projections, cost summaries, pricing formula, contract
analyses, financial information, projections, confidential filings with any
state or federal agency; nonpublic personal information (as that term is defined
by GLBA) of a Protected Party’s or its Affiliate’s customers and consumers; and
all other confidential concepts, methods of doing business, ideas, materials or
information prepared by such Protected Party or any of its Affiliates or for or
on behalf of such Protected Party or any of its Affiliates by its or their
Representatives. Notwithstanding the foregoing, documents or information of a
Protected Party (other than as required by applicable law) shall not be
considered “Confidential Information” of that Protected Party if such documents
or information (a) can be shown to have been previously known by the Recipient
Party, (b) can be shown to be or have been in the public domain (either prior to
or after the furnishing of such documents or information hereunder) through no
fault of such Recipient Party or any of its Representatives, or (c) can be shown
to have been lawfully acquired by the Recipient Party or any of its
Representatives from another source if the Recipient Party does not have actual
knowledge that such source is under an obligation to another Person to keep such
documents and information confidential.


(c)    Degree of Care; Protective Order. Each Recipient Party shall (and shall
cause its respective Representatives to) use at least the same degree of care to
safeguard and to prevent the disclosure, publication or dissemination of the
Protected Party’s Confidential Information as it employs to avoid unauthorized
disclosure, publication or dissemination of its own information of a similar
nature, but in no case less than reasonable care or as required by applicable
law, including the GLBA. In the event that a Recipient Party is requested or
required by applicable law or legal process (by oral question, interrogatory,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any such Confidential Information of the Protected
Party, such Recipient Party shall (x) provide the Protected Party with prompt
written notice so that such Protected Party may seek a protective order or other
appropriate remedy or waive


22
725351871 17540267

--------------------------------------------------------------------------------





compliance with the provisions of this Section 26 and (y) cooperate with such
Protected Party (at the Protected Party’s expense) in any effort such Protected
Party undertakes to obtain a protective order or other remedy. In the event that
such protective order or other remedy is not obtained or such Protected Party
waives compliance with the provisions of this Section 26, or the Recipient Party
reasonably believes disclosure of any such Confidential Information of the
Protected Party is required to prosecute or defend a proceeding involving both
the Recipient Party and Protected Party, such Recipient Party may disclose to
the Person compelling disclosure, or to the applicable Persons involved in the
Proceeding, only that portion of such Confidential Information that such
Recipient Party is advised by counsel is legally required to be disclosed and
shall use commercially reasonable efforts to obtain reliable assurance, to the
extent available, that confidential treatment is accorded such Confidential
Information so disclosed.


(d)    Return or Destruction of Confidential Information. Upon the request of
the Protected Party, the Recipient Party shall return to the Protected Party all
Confidential Information of the Protected Party in its possession or under its
control and, at the election of the Recipient Party, return to, or destroy and
certify such destruction to the Protected Party, all analyses, notes,
compilations, studies or other documents prepared by the Recipient Party
containing any of the Protected Party’s Confidential Information, except to the
extent the Recipient Party is legally required to retain such Confidential
Information.
Security.


(e)    Injunctive Relief. Each of the parties acknowledges that the other party
would be irreparably injured and damages at law would not be adequate
compensation for such injury if any of the provisions of Section 26(a) – (d)
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the party seeking to enforce such provisions against the
breaching party shall be entitled to seek and obtain injunctive relief, without
posting bond or proving damages, and in addition to all other remedies, and the
breaching party shall not oppose the entry of an appropriate order restraining
any such breach of its obligations under such provisions, compelling performance
by such party of its obligations under such provisions, or restraining such
party from any further breaches (or attempted or threatened breaches) of its
obligations under such provisions.
(f)    Public Filing. Notwithstanding the foregoing, the parties acknowledge and
agree that this Agreement will be filed publicly with the Securities and
Exchange Commission by Ditech. Ditech shall provide Capital One with prior
written notice as to the form, timing and contents of such public filing.


23
725351871 17540267

--------------------------------------------------------------------------------






27.    No Offset. Neither Ditech nor Capital One shall have any right to offset
against any amount payable hereunder or under any other agreement to the other
party, or otherwise reduce any amount payable hereunder as a result of, any
amount owing by the other party or any of its affiliates to such party or any of
its affiliates.

28.    No Consequential Damages. All claims of liability between the parties
shall, regardless of the form or cause of action, be limited to direct damages
and in no event shall either party be liable to the other party or to any third
party for any indirect, incidental, special, consequential (including, without
limitation, damages attributed to lost profits, loss of goodwill, or business
interruption) punitive and exemplary damages, even if the other party has been
advised of the possibility of such damages.

29.    Further Assurances. Each party hereby covenants and agrees that, on and
after the Closing Date, it shall deliver in a reasonable timeframe such
reasonable and appropriate additional documents, instruments or agreements and
take such reasonable actions as may be necessary or appropriate to effectuate
the purposes of this Agreement.

30.    Other Definitional Provisions. Any agreement, instrument or statute
defined or referred to herein or in any instrument or certificate delivered in
connection herewith means such agreement, instrument or statute as from time to
time amended, modified or supplemented and includes (in the case of agreements
or instruments) references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. The words “hereof,” “herein,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; Article, Section,
Schedule and Exhibit references contained in this Agreement are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement unless
otherwise specified; and the term “including” shall mean “including without
limitation.” The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms. References to “dollars” or
“$” shall mean United States dollars.
[signature page follows]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives or
executives as of the day and year first above written.


24
725351871 17540267

--------------------------------------------------------------------------------





DITECH FINANCIAL LLC
By: /s/ Cheryl Collins
Name: Cheryl Collins
Title: SVP and Treasurer





Signature Page to Clean-up Call Agreement (Project Jepsen)
725351871 17540267

--------------------------------------------------------------------------------









CAPITAL ONE, NATIONAL ASSOCIATION
By: /s/ R. Scott Blackbey
Name: R. Scott Blackbey
Title: CFO





Signature Page to Clean-up Call Agreement (Project Jepsen)
725351871 17540267

--------------------------------------------------------------------------------








EXHIBIT A
List of MBIA Securitizations and Related Pooling and Servicing Agreements


MBIA Securitizations
Related Pooling and Servicing Agreement
1.    GreenPoint Manufactured Housing Trust Pass-Through Certificates, Series
1998-1
Pooling and Servicing Agreement, dated as of 11/1/1998, among Ditech Financial
LLC (successor in interest to GreenPoint Credit Corp.) as Servicer; GreenPoint
Credit Corp. as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to The First National Bank of Chicago) as Trustee
2.    GreenPoint Manufactured Housing Trust Pass-Through Certificates, Series
1999-1
Pooling and Servicing Agreement, dated as of 2/1/1999, among Ditech Financial
LLC (successor in interest to GreenPoint Credit Corp.) as Servicer; GreenPoint
Credit Corp. as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to The First National Bank of Chicago) as Trustee
3.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 1999-3
Pooling and Servicing Agreement, dated as of 5/1/1999, among Ditech Financial
LLC (successor in interest to GreenPoint Credit Corp.) as Servicer; GreenPoint
Credit Corp. as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to The First National Bank of Chicago) as Trustee
4.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 1999-6
Pooling and Servicing Agreement, dated as of 12/1/1999, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee
5.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 2000-2
Pooling and Servicing Agreement, dated as of 3/1/2000, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee
6.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 2000-3
Pooling and Servicing Agreement, dated as of 5/1/2000, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee



Exhibit A-1
725351871 17540267

--------------------------------------------------------------------------------





MBIA Securitizations
Related Pooling and Servicing Agreement
7.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 2000-5
Pooling and Servicing Agreement, dated as of 9/1/2000, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee
8.    GreenPoint Manufactured Housing Contract Trust Pass-Through Certificates,
Series 2000-7
Pooling and Servicing Agreement, dated as of 12/1/2000, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee





Exhibit A-2
725351871 17540267

--------------------------------------------------------------------------------






EXHIBIT B
List of Insurance and Reimbursement Agreements
MBIA Securitizations
Related Insurance Agreement
1.    GreenPoint Manufactured Housing Trust Pass-Through Certificates, Series
1998-1
Amended and Restated Master Insurance and Reimbursement Agreement, dated as of
February 25, 1999, by and among MBIA Insurance Corporation, as Insurer, Green
Tree Servicing LLC, as Servicer, GreenPoint Credit, LLC, as Seller, Capital One,
National Association (successor by merger to North Fork Bank, as successor by
merger to GreenPoint Bank), as Class R Certificateholder and LOC Issuer, and
JPMorgan Chase Bank, National Association, successor by merger to Bank One,
National Association, as Trustee and as Bank Agent, as amended by the Omnibus
Amendment dated as of September 29, 1999, Omnibus Amendment No. 2, dated as of
April 12, 2000, and the Amendment to Master Insurance and Reimbursement
Agreement, dated as of October 29, 2004, as further amended by the Omnibus
Amendment to Insurance and Reimbursement Agreements, dated as of April 3, 2006
2.    GreenPoint Manufactured Housing Trust Pass-Through Certificates, Series
1999-1
Master Insurance and Reimbursement Agreement, dated as of February 25, 1999, by
and among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class R Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and Bank Agent, as amended by that certain Schedule I thereto, dated as
of dated as of March 18, 1999, the Omnibus Amendment dated as of September 29,
1999, Omnibus Amendment No. 2, dated as of April 12, 2000, and the Amendment to
Master Insurance and Reimbursement Agreement, dated as of October 29, 2004, as
further amended by the Omnibus Amendment to Insurance and Reimbursement
Agreements, dated as of April 3, 2006
3.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 1999-3
Master Insurance and Reimbursement Agreement, dated as of May 27, 1999, by and
among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class R Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and as Bank Agent, as amended by the Omnibus Amendment dated as of
September 29, 1999, Omnibus Amendment No. 2, dated as of April 12, 2000, and the
Amendment to Master Insurance and Reimbursement Agreement, dated as of October
29, 2004, as further amended by the Omnibus Amendment to Insurance and
Reimbursement Agreements, dated as of April 3, 2006



Exhibit B-1


725351871 17540267

--------------------------------------------------------------------------------





MBIA Securitizations
Related Insurance Agreement
4.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 1999-6
Master Insurance and Reimbursement Agreement, dated as of December 16, 1999, by
and among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class R Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and as Bank Agent, as amended by Omnibus Amendment No. 2, dated as of
April 12, 2000, and the Amendment to Master Insurance and Reimbursement
Agreement, dated as of October 29, 2004, as further amended by the Omnibus
Amendment to Insurance and Reimbursement Agreements, dated as of April 3, 2006
5.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 2000-2
Master Insurance and Reimbursement Agreement, dated as of March 23, 2000, by and
among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class R Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and as Bank Agent, as amended by Omnibus Amendment No. 2, dated as of
April 12, 2000, and the Amendment to Master Insurance and Reimbursement
Agreement, dated as of October 29, 2004, as further amended by the Omnibus
Amendment to Insurance and Reimbursement Agreements, dated as of April 3, 2006
6.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 2000-3
Master Insurance and Reimbursement Agreement, dated as of May 18, 2000, by and
among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class R Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and as Bank Agent, as amended by the Amendment to Master Insurance and
Reimbursement Agreement, dated as of October 29, 2004, as further amended by the
Omnibus Amendment to Insurance and Reimbursement Agreements, dated as of April
3, 2006



Exhibit B-2


725351871 17540267

--------------------------------------------------------------------------------





MBIA Securitizations
Related Insurance Agreement
7.    GreenPoint Manufactured Housing Contract Trust
Pass-Through Certificates,
Series 2000-5
Master Insurance and Reimbursement Agreement, dated as of September 27, 2000, by
and among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class R Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and as Bank Agent, as amended by the Amendment to Master Insurance and
Reimbursement Agreement, dated as of October 29, 2004, as further amended by the
Omnibus Amendment to Insurance and Reimbursement Agreements, dated as of April
3, 2006
8.    GreenPoint Manufactured Housing Contract Trust Pass-Through Certificates,
Series 2000-7
Insurance and Reimbursement Agreement, dated as of December 21, 2000, by and
among MBIA Insurance Corporation, as Insurer, Green Tree Servicing LLC, as
Servicer, GreenPoint Credit, LLC, as Seller, Capital One, National Association
(successor by merger to North Fork Bank, as successor by merger to GreenPoint
Bank), as Class It Certificateholder and LOC Issuer, and JPMorgan Chase Bank,
National Association, successor by merger to Bank One, National Association, as
Trustee and as Bank Agent, as amended by the Amendment to Insurance and
Reimbursement Agreement, dated as of October 29, 2004, as further amended by the
Omnibus Amendment to Insurance and Reimbursement Agreements, dated as of April
3, 2006



Exhibit B-3


725351871 17540267

--------------------------------------------------------------------------------






EXHIBIT C
List of Other Securitizations


1.    GreenPoint Manufactured Housing Contract Trust Pass-Through Certificates,
Series 2000-4
Pooling and Servicing Agreement, dated as of 9/1/2000, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee
2.    GreenPoint Manufactured Housing Contract Trust Pass-Through Certificates,
Series 2000-6
Pooling and Servicing Agreement, dated as of 12/1/2000, among Ditech Financial
LLC (successor in interest to GreenPoint Credit, LLC) as Servicer; GreenPoint
Credit, LLC as Contract Seller; and The Bank of New York Mellon Trust Company,
N.A. (successor in interest to Bank One, National Association) as Trustee







Exhibit C-1
725351871 17540267

--------------------------------------------------------------------------------






EXHIBIT D
List of Subservicing Transactions
1.
Pooling and Servicing Agreement, dated as of March 1, 2001, between GreenPoint
Credit, LLC, as Contract Seller and Servicer, JPMorgan Chase Bank (as successor
in interest to Bank One, National Association), as Trustee of the 2001- 1 Trust,
and Wachovia Bank, National Association (as successor in interest to First Union
National Bank), as co-trustee (GPC 2001-1)



2.
Pooling and Servicing Agreement, dated as of September 1, 2001, between
GreenPoint Credit, LLC, as Contract Seller and Servicer, and JPMorgan Chase Bank
(as successor in interest to Bank One National Association), as Trustee of the
2001- 2 Trust, and Wachovia Bank, National Association (as successor in interest
to First Union National Bank), as co-trustee (GPC 2001-2)



3.
Servicing Agreement, dated as of April 1, 2001, between Beal Bank, SSB and
GreenPoint Credit, LLC (Beal Servicing Agreement)



4.
Amended and Restated Standby Servicing Agreement, by and between GreenPoint
Credit, LLC as Standby Servicer, and Wells Fargo Bank of Minnesota, National
Association, as Trustee and Backup Servicer, dated as of December 1, 2000 (OW
Trust Standby Servicing Agreement)









Exhibit D-1
725351871 17540267

--------------------------------------------------------------------------------






EXHIBIT E
Sale Assistance


Capitalized terms used in this Exhibit E but not defined in this Agreement shall
have the meanings set forth in the Interim Servicing Agreement.


1. Representations and Warranties and Indemnification


(a)    Ditech is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. Ditech (i) is duly
qualified, in good standing and licensed to carry on its business in each state
where the related manufactured homes and mortgaged properties are located, and
(ii) is in compliance with the laws of any such state to the extent necessary to
service the manufactured housing contracts and related repossessed properties
and to enforce the manufactured housing contracts in accordance with the terms
thereof and (iii) Ditech had at all relevant times, full corporate power to own
its property, to carry on its business as currently conducted, to service the
manufactured housing contracts and related repossessed properties and to enter
into and perform its obligations.


(b)    [Ditech is the sole owner and holder of the servicing rights with respect
to the related manufactured housing contracts and related repossessed properties
(the “Servicing Rights”) free and clear of any and all liens, pledges, charges,
or security interests of any nature and it has good and marketable title and has
full right and authority to transfer and assign the same.] The Servicing Rights
are free and clear of any and all liens, pledges, charges, or security interests
of any nature created by or through Ditech. Any subservicers or subcontractors
with respect to the related manufactured housing contracts and related
repossessed properties shall be terminated by the transfer date at Ditech’s sole
cost and expense and Ditech has not assigned or transferred any of its rights to
servicing compensation or servicing advances with respect to the manufactured
housing contracts and related repossessed properties .


(c)    Ditech has serviced each of the related manufactured housing contracts
and related repossessed properties in compliance with Applicable Law, the terms
of the related manufactured housing contracts, the terms of the related [insert
relevant prior and then current servicing agreements] and Accepted Servicing
Practices.
    
(d)    The information delivered in writing by Ditech to Capital One with
respect to Outstanding Advances and the servicing fields on the servicing data
tape and the loan lists provided pursuant to Section 2(f) of this Exhibit E are
true and correct in all material respects. For the avoidance of doubt, the
parties acknowledge and agree that Ditech makes no representations or warranties
with respect to the origination fields on any servicing data tape data or as to
the documents actually contained in any custodial file.


____________________
1 Applicable to pre-clean-up call transactions.


Exhibit E-1


725351871 17540267

--------------------------------------------------------------------------------





(e)    The servicing files with respect to each related manufactured housing
contracts and related repossessed properties have been maintained by Ditech in
accordance with Accepted Servicing Practices.


(f)    While each related manufactured housing contract (other than any
manufactured housing contract which has been liquidated) has been serviced by
Ditech, the mortgage or other security agreement has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the related
manufactured home and/or mortgaged property has not been released from the lien
of the mortgage or other security agreement, in whole or in part, nor has any
instrument been executed that would affect any such release, cancellation,
subordination or rescission, except as set forth in the servicing data tape and
included in the related custodial file.


2. Assistance in Connection with Servicing Transfers


(a)    Upon request, Ditech shall provide loan level data tapes, loan
performance reports, collateral exception reports and other information
regarding the manufactured housing contracts or repossessed properties to the
extent such information is in its possession.
    
(b)    Upon request, Ditech shall furnish a copy of its servicing transfer
instructions and shall negotiate in good faith with the successor servicer to
agree on servicing transfer instructions (either based upon Ditech’s servicing
transfer instruction or, if requested, such successor servicer’ s servicing
transfer instructions).     In connection therewith, upon request, Ditech shall
deliver sample data and imaging formats to the successor servicer for mapping.
    
(c)    Ditech covenants and agrees, to the extent applicable to the related
manufactured housing contracts and related repossessed properties, to complete
any servicing transfer in accordance with the Consumer Financial Protection
Bureau’s (“CFPB”) requirements, including, the requirements set forth in the
CFPB’s Bulletin 2014-01 “Compliance Bulletin and Policy Guidance: Mortgage
Services Transfers” (August 19, 2014) (“CFPB Bulletin 2014-01”) and the
requirements of the Real Estate Settlement Procedures Act/Regulation X (12 CFR
§1024.38(b)(4)) regarding the transfer of information during servicing
transfers.


(d)    In connection with each servicing transfer, Ditech shall deliver the
servicing file for each manufactured housing contract or repossessed property in
electronic format (or a physical copy if that is all that Ditech has), to the
successor servicer on the servicing transfer date.


(e)    In connection with each servicing transfer, if requested, Ditech shall
assign any assignable tax and flood monitoring contracts for any applicable
manufactured housing contract or repossessed property to the successor servicer
and cancel any forced placed insurance for the related manufactured housing
contracts immediately following the servicing transfer date.
    
(f)    In connection with each servicing transfer, Ditech shall promptly cause
any collections received with respect to the manufactured housing contracts and
repossessed properties received by it on and after the servicing transfer date
to be promptly transmitted to the


Exhibit E-2


725351871 17540267

--------------------------------------------------------------------------------





successor servicer and promptly forward to the successor servicer all future
correspondence, notices and any other nonpayment items received by it with
respect to each manufactured housing contract and repossessed property after the
servicing transfer date.
(g)    Ditech shall timely prepare and timely file any and all necessary IRS
Form 1098 and IRS Form 1099 tax reports with obligors and information reports
with respect to the receipt of mortgage interest received in a trade or
business, reports of foreclosure and abandonment of any manufactured home or
mortgaged property or repossessed property and information returns relating to
cancellation of indebtedness income with respect to any manufactured home or
mortgaged property as required by Sections 6050H, 6050J and 6050P of the Code,
in each case covering the period of Ditech’s servicing of the related
manufactured housing contracts and repossessed properties.     


(f)    Ditech shall deliver a loan list that sets forth each manufactured
housing contract or related obligor, if applicable, that (i) is subject to the
Servicemembers’ Civil Relief Act, (ii) is subject to an active or ongoing
litigation, bankruptcy or foreclosure proceeding and (iii) has not maintained
all hazard and flood insurance required to be maintained by the related
manufactured housing contract and [insert relevant current servicing agreement].


3. Indemnity


Ditech shall indemnify [the successor servicer][Capital One] and defend and hold
it harmless against any and all losses that arise in connection with Ditech’s
failure to service the related manufactured housing contracts and repossessed
properties pursuant to the terms of the [insert relevant prior and then current
servicing agreements] and Accepted Servicing Practices.
All claims of liability shall, regardless of the form or cause of action, be
limited to direct damages and in no event shall Ditech be liable to the [the
successor servicer][Capital One] for any indirect, incidental, special,
consequential (including, without limitation, damages attributed to lost
profits, loss of goodwill, or business interruption) punitive and exemplary
damages, even if Ditech has been advised of the possibility of such damages
(except to the extent that [the successor servicer][Capital One] is liable for
the foregoing pursuant to any third party claim against [the successor
servicer][Capital One].








Exhibit E-3


725351871 17540267